Title: To John Adams from Joseph Priestley, 20 December 1792
From: Priestley, Joseph
To: Adams, John



Dear Sir
Clapton. Dec 20. 1792

I feel myself much gratified, and highly honoured, by the sympathy which you express with me on account of my sufferings in the riot at Birmingham.  The same malignant spirit, fostered by our governors, is much more prevalent now than it was then, and shews itself in almost every part of the kingdom, so that I begin to fear the most serious evils from it. Nothing has yet been done towards our indemnification, tho a year and half are now almost elapsed since the event, and it is said that the officers dare not collect the little that was awarded us.
Many dissenters wish to leave a country in which they find neither protection nor redress; but they are at a loss where to go, and how to proceed.  Yesterday I received a letter from a great number of dissenters in the neighbourhood of Manchester to Mr. Vaughan, desiring his advice in the business, and yours would be considered as a very great favour. France being in an unsettled state, I think it very probably that some of my sons will be disposed to go to America; and if so, I shall follow them in due time.
A war with France is much talked of, but I cannot think that our court, tho ever so willing, will risk such a measure.  That must soon bring our affairs to a crisis.
A thank you for your very acceptable present of your three volumes, two of which were destroyed in the riot.  It is a work of great value, tho I cannot say but I now think more favourably of a pure republic than I have done. A comparison between the American and French governments some years hence will enable us to form a better judgment than we can at present.
We must not expect that Ambition or  Avarice will ever cease to influence mankind, but certainly there are fewer objects of those passions with you than with us, and therefore they cannot produce so much mischief. But indeed I am no politician, and I would gladly confine myself to my theological and philosophical pursuits, if I might be permitted to do.
With the greatest gratitude,  and respect, I am, / Dear Sir, / yours sincerely

J Priestley